Name: Council Directive 72/430/EEC of 19 December 1972 amending Council Directive 72/166/EEC of 24 April 1972 on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles and to the enforcement of the obligation to insure against such liability
 Type: Directive
 Subject Matter: insurance;  employment;  rights and freedoms;  European Union law
 Date Published: 1972-12-28

 Avis juridique important|31972L0430Council Directive 72/430/EEC of 19 December 1972 amending Council Directive 72/166/EEC of 24 April 1972 on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles and to the enforcement of the obligation to insure against such liability Official Journal L 291 , 28/12/1972 P. 0162 - 0162 Finnish special edition: Chapter 6 Volume 1 P. 0114 Danish special edition: Series I Chapter 1972(31.12)L291 P. 0023 Swedish special edition: Chapter 6 Volume 1 P. 0114 English special edition: Series I Chapter 1972(28-30.12) P. 0077 Greek special edition: Chapter 06 Volume 1 P. 0143 Spanish special edition: Chapter 13 Volume 2 P. 0179 Portuguese special edition Chapter 13 Volume 2 P. 0179 COUNCIL DIRECTIVE of 19 December 1972 amending Council Directive 72/166/EEC of 24 April 1972 on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles and to the enforcement of the obligation to insure against such liability (72/430/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty concerning the Accession of new Member States to the European Economic Community and to the European Atomic Community 1, signed at Brussels, on 22 January 1972, and in particular Article 153 of the Act annexed thereto; Having regard to the proposal from the Commission; Whereas following the enlargement of the Community the number of national bureaux taken into account in Council Directive 72/166 2 of 24 April 1972 on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles, and to the enforcement of the obligation to insure against such liability is increased from six to nine, necessitating an adjustment to that Directive; HAS ADOPTED THIS DIRECTIVE: Article 1 Council Directive 72/166 shall be amended as follows : The following shall be substituted for the wording of Article 2 (2), first indent: "after an agreement has been concluded between the nine national insurers' bureaux under the terms of which each national bureau guarantees the settlement, in accordance with the provisions of national law on compulsory insurance, of claims in respect of accidents occurring in its territory, caused by vehicles normally based in the territory of a another Member State, whether or not such vehicles are insured;". Article 2 This Directive shall enter into force on the Accession of the new Member States to the European Communities. This Directive is addressed to the Member States. Done at Brussels, 19 December 1972. For the Council The President T. WESTERTERP 1OJ No L 73, 27.3.1972, p. 1. 2OJ No L 103, 2.5.1972, p. 1.